DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT
                               July Term 2014

                      SERGIO ALBERTO CASTILLO,
                              Petitioner,

                                      v.

                           MARLEN CASTILLO,
                              Respondent.

                              No. 4D14-2522

                            [November 19, 2014]


                          CORRECTED OPINION


   Petition for writ of prohibition to the Seventeenth Judicial Circuit,
Broward County; Laura M. Watson, Judge; L.T. Case No. FMCE 12-07321
3598.

   Gary Kollin of Gary Kollin, P.A., Fort Lauderdale, for petitioner.

   Gregory F. Betancourt of Gregory F. Betancourt, P.A., Miami Lakes, for
respondent.

PER CURIAM.

    We grant petitioner’s petition for writ of prohibition, based on his sworn
allegation that the trial court failed to allow him to present argument or
additional evidence prior to ruling on respondent’s motion for temporary
support in this post-dissolution proceeding. We find that this allegation
is sufficient to place a reasonably prudent person in fear of not receiving
a fair hearing on his legal claims. See Keating v. State, 110 So. 3d 538,
539-40 (Fla. 4th DCA 2013); Wade v. Wade, 123 So. 3d 697, 698 (Fla. 3d
DCA 2013). We direct this case to be reassigned to a successor judge.
Swida v. Raventos, 872 So. 2d 413, 415 (Fla. 4th DCA 2004). We further
vacate the trial court’s order granting respondent’s May 14, 2014 motion
for temporary relief and attorney’s fees, as that order was entered
subsequent to petitioner’s motion to disqualify the trial judge. Peterson v.
Asklipious, 833 So. 2d 262, 264 (Fla. 4th DCA 2002).
  Petition for writ of prohibition granted.

DAMOORGIAN, C.J., CIKLIN and CONNER, JJ., concur.

                            *         *       *

  Not final until disposition of timely filed motion for rehearing.




                                      2